10
1]
12
13
14
15
16
17
18
19
20
21

22

24

25

26

27

28

 

CHARLESTON RANCHO, LLC, a Nevada
limited liability company,

Plaintiff,
VS.

STANLEY CONVERGENT SECURITY
SOLUTIONS, INC., a foreign corporation,

Defendant.

 

Accordingly,

PART.

in this case is DENIED, without prejudice.

DATED this Ist day of June, 2020.

 

Case 2:18-cv-02205-APG-VCF Document 42 Filed 06/01/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

Case No.: 2:18-cv-02205-APG-VCF

ORDER

Before the Court is Defendant's Unopposed Motion for Leave to File a Third-Party and

Motion to Designate Responsible Third Party (ECF No. 37).

IT IS HEREBY ORDERED that Defendant's Motion for Leave to File a Third-Party

Complaint and Motion to Designate Responsible Third Party (ECF No. 37) is GRANTED in

Defendant must file its Third Party Complaint on or before June 8, 2020.
The request for a "designation" to be entered against a third party which has not yet appeared

—™

—=™_

Cam Ferenbach
United States Magistrate Judge

 
